905 So. 2d 120 (2005)
Faith Carr HIBBARD, et al., Petitioners,
v.
Michael McGRAW, et al., Respondents.
No. SC04-7.
Supreme Court of Florida.
June 16, 2005.
Stephen c. Bullock of Brannon, Brown, Haley, Robinson and Bullock, P.A., Lake City, Florida, for Petitioner.
*121 Francis J. Milon of Harris Brown, P.A., Jacksonville, Florida, for Respondent.
PER CURIAM.
We have for review Hibbard v. McGraw, 862 So. 2d 816 (Fla. 5th DCA 2003), a decision that expressly and directly conflicts with the decision in Norman v. Farrow, 832 So. 2d 158 (Fla. 1st DCA 2002), which was recently approved by this Court in Norman v. Farrow, 880 So. 2d 557 (Fla. 2004). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const. We accept jurisdiction in this case, summarily quash the decision of the Fifth District Court of Appeal, and remand for reconsideration in light of our decision in Norman.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.